Judgments, Supreme Court, Bronx County (John S. Moore, J.), rendered March 19, 2009, convicting defendant, upon his pleas of guilty, of robbery in the first degree and promoting prison contraband in the second degree, and sentencing him, as a juvenile offender, to an aggregate term of 2 Vs to 7 years, unanimously affirmed.
Defendant’s valid waiver of his right to appeal forecloses any challenge to the severity of his sentence (see People v Lopez, 6 NY3d 248, 255 [2006]). Regardless of the validity of the waiver of the right to appeal, the court properly exercised its discretion in denying defendant’s request for youthful offender treatment, given defendant’s serious and repeated crimes. Concur — Mazzarelli, J.P., Saxe, Nardelli, Abdus-Salaam and Román, JJ.